 

 

COMPLAINT EASTER LED
(for non-prisoner filers without lawyers) mig HAY 1S A i 13

UNITED STATES DISTRICT COURT |.
EASTERN DISTRICT OF WISCONSIN

 

 

(Full name of plaintiff(s))

Rev. James E. Connell

 

 

 

Vv. Case on" 9 ~€-0728

(to be supplied by Clerk of Court)

(Full name of defendant(s))

 

State of Wisconsin, et al.

 

(see enclosed list)

 

 

 

 

 

A. PARTIES
1. Plaintiff is a citizen of Wisconsin and resides at
(State)
2462 N. Prospect Avenue, #204, Milwaukee, WI 53211
(Address)

(If more than one plaintiff is filing, use another piece of paper.)

9. Defendant otate of Wisconsin, et al.

 

(Name)

Complaint - 1

Case 2:19-cv-00728-JPS Filed 05/15/19 Page 1of9 Document 1

 
 

 

see enclosed list)
(State, if known)

is (if a person or private corporation) a citizen of (

 

and (if a person) resides at
(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for

 

(Employer’s name and address, if known)
If you need to list more defendants, use another piece of paper.
y Pp pap
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

AF ON

[Please see enclosed two-page Statement of Claim.]

 

 

 

 

 

 

 

 

 

 

 

Complaint ~ 2

Case 2:19-cv-00728-JPS Filed 05/15/19 Page 2 of 9 Document 1
Cc. JURISDICTION

 

Iam suing for a violation of federal law under 28 U.S.C. § 1331.

OR

 

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

[Please see enclosed one-page Statement of Relief Wanted. ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint — 4

Case 2:19-cv-00728-JPS Filed 05/15/19 Page 3of9 Document 1
 

 

E, JURY DEMAND

I want a jury to hear my case.

[]-YEs

I declare under penalty of perjury that the foregoing is true and correct.

 

Complaint signed this__14th__ day of May 20.19

 

Respectfully Submitted,

Signature of Plaintiff

 

414-940-8054
Plaintiff's Telephone Number

 

connell.jim951@gmail.com
Plaintiff's Email Address

2462 N. Prospect Avenue #204

 

 

Milwaukee, WI 53211

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

 

I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[a I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint - 5
Case 2:19-cv-00728-JPS Filed 05/15/19 Page 4of9 Document 1

 
Defendants:
1.

OMPNAMAWH

State of Wisconsin

State of Arizona

State of Arkansas

State of California

State of Delaware

State of Georgia

State of Maryland

State of Michigan
Commonwealth of Pennsylvania

10. State of Vermont

Defendants:
1.

State of Wisconsin
Attorney General Josh Kaul
P.O. Box 7857

Madison, WI 53707-7857

State of Arizona
Attorney General Mark Brnovich

2005 North Central Avenue
Phoenix, AZ 85004-4085

State of Arkansas

Attorney General Leslie Carol Rutledge
323 Center Street, Suite 200

Little Rock, AR 72201

State of California

Attorney General Xavier Becerra
1300 “I” Street

Sacramento, CA 95814-2919

State of Delaware

Attorney General Kathy Jennings
Carvel State Building

820 North French Street
Wilmington, DE 19801

- State of Georgia

Attorney General Chris Carr
40 Capitol Square, SW
Atlanta, GA 30334

Case 2:19-cv-00728-JPS Filed 05/15/19 Page 5 of9

Document 1

 
 

 

7. State of Maryland
Attorney General Brian E. Frosh
200 St. Paul Place
Baltimore, MD 21202

8. State of Michigan
Attorney General Dana Nessel
525 W. Ottawa Street
P.O. Box 30212
Lansing, MI 48909

9. Commonwealth of Pennsylvania
Attorney General Josh Shapiro
Strawberry Square
Harrisburg, PA 17120

10. State of Vermont
Attorney General T.J. Donovan
109 State Street
Montpelier, VT 05609

Case 2:19-cv-00728-JPS Filed 05/15/19 Page 6of9 Document 1

 

 
 

Statement of Claim:
Constitutional Challenge to a Statute in each of the ten (10) States that are Defendants in this Complaint

Scope of this Complaint: the constitutionality of the use of a clergy-penitent privilege within State
mandatory reporting of child abuse or neglect laws and related Rules of Evidence laws. Thus, this
Complaint does not challenge any other use of a clergy-penitent privilege.

First. The Supreme Court of the United States has established that the Due Process Clause of the Fifth
Amendment to the U.S. Constitution embodies a system of rights based on moral principles so deeply
embedded in the traditions and feelings of our people as to be deemed fundamental to a civilized
society as conceived by our whole history. [Solesbee v. Balcom, 339 U.S. 9 (1950]

Second. | contend that protecting children from abuse or neglect is a compelling governmental interest
based on moral principles so deeply embedded in the traditions and feelings of our people as to be
deemed a fundamental right in an effort to assure that children are not deprived of life, liberty, or
property, a right that is protected by the (substantive) Due Process Clause of the Fifth Amendment.

Third. Moreover, each of the ten (10) States that are Defendants in this Complaint, as well as other (all?)
States that are not Defendants, have enacted in their respective State a statute that requires certain
persons to report to civil authorities any information these persons acquire regarding abuse or neglect
of a child. These persons are referred to as mandatory reporters. And | say that these mandatory
reporting laws demonstrate that protecting children from abuse or neglect is a compelling governmental
interest to each of these States. Furthermore, among the mandatory reporters in each of the ten (10)
Defendant States are members of the clergy, and this is good.

 

Fourth. However, within each of the ten (10) State statutes in question there also is a clergy-penitent
privilege that restricts or prohibits members of the clergy from reporting to civil authorities information
about child abuse or neglect if the clergy person acquired the information in a confession or some other
confidential setting.

Consequently, the use of clergy-penitent privilege laws within these mandatory reporting laws halts the
revelation of truth. Yet, without the whole and complete truth the route to justice becomes difficult or
even impossible to travel, with the result that healing for victims who suffer trauma as a result of child
abuse or neglect becomes difficult or even impossible to experience.

Fifth. Not only is this use of a clergy-penitent privilege not good for the society, | contend that this use of
a clergy-penitent privilege violates the (substantive) Due Process Clause of the Fifth Amendment and,
hence, is unconstitutional. Children’s right to not be deprived of life, liberty, or property, without the
(substantive) Due Process of the Fifth Amendment is violated, while culprits who abuse or neglect
children remain unimpeded.

Sixth. This issue that | am raising is not a matter of tort law because society should not wait for a child to
be harmed by abuse or neglect before the society acts to protect all children.

Case 2:19-cv-00728-JPS Filed 05/15/19 Page 7 of 9 Document 1

 
Seventh. Some people might say that the presence of a clergy-penitent privilege within a State
mandatory reporting of child abuse or neglect law protects people’s freedom of religion right that is
protected by the Free Exercise Clause of the First Amendment. | disagree. Rather, | contend that no
institution in our society, not even a recognized religion, has a significant advantage over governments’
compelling interest and responsibility to protect its children from harm by abuse or neglect. Indeed, the
need to protect children from abuse or neglect, so as to protect the children’s right to not be deprived
of life, liberty, or property, without the (substantive) Due Process of the Fifth Amendment, is a
compelling governmental interest pursued by the least restrictive means. Consequently, governments
should be allowed or even required to intervene such that, while perhaps frustrating the free exercise of
religion for some people, the greater good of protecting children from abuse or neglect would be
enhanced for the common good of all people. To protect culprits while putting children at risk is wrong.

[See enclosed list of clergy-penitent privilege statutes within state mandatory reporting laws.]

Case 2:19-cv-00728-JPS Filed 05/15/19 Page 8 of9 Document 1

 

 
 

 

Relief Wanted

A Federal Court Judgment establishing that the use of a clergy-penitent privilege within State mandatory
reporting of child abuse or neglect laws, along with related Rules of Evidence laws, such that
information about child abuse or neglect provided to a member of the clergy in a confession or in some
other confidential setting may not be reported to civil authorities, violates the right of children to life,
liberty, or property without (substantive) due process as provided for in the Fifth Amendment to the
U.S. Constitution and, therefore, is unconstitutional.

The implementation of this judgment in each defendant State (and other nondefendant States as well)
will require legislative and administrative effort and cost that in total would exceed $75,000.00.

Case 2:19-cv-00728-JPS Filed 05/15/19 Page 9of9 Document 1

 
